DETAILED ACTION
This communication is a final office action in response to the amendment filed on 06/07/2021.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1, 7, 11, 17 have been amended. Claims 3, 5-6, 13, 15, and 16 have been canceled. Claims 1-2, 4, 7-12, 14, 17-19 are currently pending in the application and have been examined. 
Response to Amendment
The amendment filed on 06/07/2021 has been entered.
The previous 35 U.S.C. § 102(a)(2) rejection of record have been withdrawn. However, a new ground of rejection under 35 U.S.C. § 103 has been applied in the instant office action.
Claim Objections
Claims 10 and 17 is/are objected to because of the following informalities: 
Claim 17 recites: “the method of claim 1”, which appears to be a typographical error. For purposes of compact prosecution, this will be interpreted as “the method of claim 11”.  
Claim 10 is missing the appropriate marking to indicate (Original) claim next to the claim numbering. 
Appropriate correction is required.

Response to Arguments
Claim Rejections 35 U.S.C. § 101:
	Applicant submits on page 7 of the remarks that the pending claims are not directed to any abstract idea, and therefore, the first prong of the Alice test is not satisfied. Examiner respectfully disagrees and notes that according to the 2019 Revised Patent Subject Matter Eligibility Guidance (PEG), and under the analysis of claims under step 2A of the Alice framework these claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing personal behavior or relationships. If a claim limitation under its broadest reasonable interpretation covers managing personal behavior or relationships, then it falls within the “certain methods of organizing human activity” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. See MPEP 2106.04(a)
	Applicant submits on page 8 of the remarks that the claims integrate any such abstract idea into a practical application of linking user accounts within event platform with one or more outside agencies or organizations configured to store data related to user’s performance by utilizing an application programming interface to transmit an inquiry comprising a user information to verify and/or obtain user performance information. Examiner respectfully disagrees and notes that the present claims do not integrate the judicial exception into a practical application in a matter that imposes meaningful limit to the judicial exception. The claims as presented are merely linking the use of the judicial exception to a computer system. the additional elements recited in the claims are just applying the use of a generic computer environment to perform the abstract idea. The additional elements recited in the claims do not 
	Applicant submits on page 9 of the remarks that the claims include an inventive concept in their ordered combination of limitations that amounts to significantly more than the abstract idea. Examiner notes that when determining whether a claim recites significantly more in Step 2B the analysis takes into consideration whether the claim effects a transformation or reduction of a particular article to a different state or thing. Transformation and reduction of an article ‘to a different state or thing’ is the clue to patentability of a process claim that does not include particular machines." Bilski v. Kappos, 561 U.S. 593, 658, 95 USPQ2d 1001, 1007 (2010) (quoting Gottschalk v. Benson, 409 U.S. 63, 70, 175 USPQ 673, 676 (1972)). See MPEP 2106.05(c). Furthermore, the additional elements recited in the claims are not specially programmed computer or computer elements and the claim merely recites the use of a generic computer to perform generic computer functions of storing and transmitting data. These generic computer functions do not recite significantly more than the judicial exception and do not provide an inventive concept.
	Applicant submits on page 10 of the remarks that the claims do not preempt all practical applications of the idea. Examiner notes that while preemption is the concern underlying the judicial exceptions, it is not a standalone test for determining eligibility. See MPEP § 2106.04.
Claim Rejections 35 U.S.C. § 102:
Applicant’s arguments, with respect to the rejection(s) of claim(s) under 35 U.S.C. 102 have been fully considered and are persuasive.  The rejection has been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Graf.
Claim Rejections 35 U.S.C. § 103:
Applicant submits on pages 12-14 of the remarks that nothing in Kauwe describes skill level as a parameter to register for activities. Examiner notes that Graff is being relied upon as disclosing these limitations. Graff [0146] discloses comparing event time, event type and a skill level of users by providing calendar access based on hierarchy or level in office (i.e. users at different hierarchy or levels will have different skill levels) and in order to provide access to calendars depending on different hierarchy levels, this information would have to be compared as a parameter to enroll users in activities. 
In response to applicant’s argument regarding the combination of references, the examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.
  
Claim(s) 1-2, 4, 7-12, 17-19 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-patentable subject matter. The claims are directed to an abstract idea without significantly more.
With respect to claims 1-2, 4, 7-12, 17-19, the independent claims (claims 1 and 11) are directed, in part, to a system and a method to generate event requests. Step 1 – First pursuant to step 1 in the January 2019 Guidance, claims 1-2, 4, 7-10 are directed to a system which falls under the category of a machine and claims 11-12, 14, 17-19 are directed to a method comprising a series of steps which falls under the category of a process. However, these claim elements are considered to be abstract ideas because they are directed to a method of organizing human activity which includes managing personal behavior or relationships or interactions between people. 
As per Step 2A - Prong 1
As per Step 2A - Prong 2 of the subject matter eligibility analysis, this judicial exception is not integrated into a practical application. In particular, the claim recites additional element – “a system”, “one or more processors”, “an event application” to perform the claimed steps. These additional element in are recited at a high-level of generality (i.e., as a generic device performing a generic computer function of receiving and storing data) such that these elements amount no more than mere instructions to apply the exception using a generic computer component. Examiner looks to Applicant’s specification in at least figures 1-2 and related text and [0058-0060] to understand that the invention may be implemented in a generic environment that “Computing module 700 might include, for example, one or more processors, controllers, control modules, or other processing devices, such as a processor 704. Processor 704 might be implemented using a general-purpose or special-purpose processing engine such as, for example, a microprocessor, controller, or other control logic. In the illustrated example, processor 704 is connected to a bus 702, although any communication medium can be used to facilitate interaction with other components of computing module 700 or to communicate externally. Computing module 700 might also include one or more memory modules, simply referred to herein as main memory 708. For example, preferably random access memory (RAM) or other dynamic memory might be used for storing information and instructions to be executed by processor 704. Main memory 708 might also be used for storing temporary variables or other intermediate information during execution of instructions to be executed by processor 704. Computing module 700 might likewise include a read only memory ("ROM") or other static storage device coupled to bus 702 for storing static information and instructions for processor 704. The computing module 700 might also include one or more various forms of Accordingly, these additional elements do not integrate the abstract idea into a practical application because they are mere instructions to implement the abstract idea on a computer. 
As per Step 2B of the subject matter eligibility analysis, the claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. The additional elements are mere instructions to apply the abstract idea on a computer. When considered individually, these claim elements only contribute generic recitations of technical elements to the claims. It is readily apparent, for example, that the claim is not directed to any specific improvements of these elements and the invention is not directed to a technical improvement. When the claims are considered individually and as a whole, the additional elements noted above, appear to merely apply the abstract concept to a technical environment in a very general sense – i.e. a generic computer receives information from another generic computer, processes the information and then sends information back. In addition, when taken as an ordered combination, the ordered combination adds nothing that is 
Dependent claims 2, 9-10, 12, 18-19 (user’s location); 4, 14 (user specific parameters); 7, 17 (event type), further refine the abstract idea. These claims do not provide a meaningful linking to the judicial exception. Rather, these claims offer further descriptive limitations of elements found in the independent claims and addressed above – such as by describing the nature and content of the data that is received/sent. While these descriptive elements may provide further helpful context for the claimed invention these elements do not serve to confer subject matter eligibility to the invention since their individual and combined significance is still not significantly more than the abstract concepts at the core of the claimed invention.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 7-12, 14, 17-19 is/are rejected under US Pub. No. 2015/0058324 (hereinafter; Kauwe) in view of US Pub. No. 2013/0282421 (hereinafter; Graff).

A system; a method for generating event requests, the system/method comprising: one or more processors configured by machine-readable instructions to: receive, via an event application, event information corresponding to an event, the event information specifying a set of user-specific parameters [e.g. Kauwe discloses a system and method for receiving event and activity information in at least Figs. 1-2, [0047-0048] (Activities, events and activity database records); [0069] discloses event information based on user specific parameters (A global scheduling feed may be a presentation of activities without any filters and a user scheduling feed filtered by user-defined parameters.) Further; Kauwe discloses user specific parameters including a user profile comprising user information as contacts, preferences, activity, ID, special interests and location in at least [0082], [0085]] 
comprising an event location, an event time, and event type, and a participation requirement; [Kauwe discloses activity dates, times, location, activity category (i.e. event type), in at least [0066-0067], [0073], [0084], [0093], and [0095]. Kauwe [0115] discloses some activities requiring participation in multiple sub-activities prior to the main activity (i.e. participation requirement). Further; [0117] discloses criteria that need to be met in order to attend or join an event (i.e. participation requirement).]
generate, via the event application, an event based on the set of user-specific parameters; [e.g. Kauwe discloses generating an event based on user-specific parameters in at least [0069-0072] and [0084]. Kauwe [0084] recites:  “A USF 401 may use information stored in a user profile as its main source for parameters used to 
generate, via the event application, a notification to a first user, the notification comprising the event information; [e.g. Kauwe discloses a notification system in at least [0015]; [0081] and Figs. 14 and 16; [0015] recites: “The event-scheduling platform may use a notification system to alert the user or activity provider to upcoming activities, system emergencies, pending activities or approaching task deadlines, based on user-defined criteria via voice and text alerts, text messages, emails or notifications to an inbox.”]
receive, via the event application, an enrollment request from the first user, the enrollment request requesting participation in the event, [e.g. Kauwe [0069] discloses a user deciding  if an event is worth attending or joining and choosing to import an activity into a user schedule (i.e. enrollment request). Kauwe [0059] and [0090] disclose enabling users to register and log in in order to participate in activities. Kauwe [0117] discloses an activity provider deciding if there is criteria that need to be met in order for a user to join or attend an event and an RSVP system (i.e. enrollment request to participate).]
upon determining event eligibility of the first user, enroll the first user in the event [e.g. Kauwe [0069] discloses a user deciding  if an event is worth attending or joining and choosing to import an activity into a user schedule (i.e. enroll in the event).]
wherein the event information is received from a second user that is different from the first user. [e.g. Kauwe [0008] discloses event information received from other users 
Although Kauwe discloses an event application for generating event requests, receiving event information, event enrollment and user specific parameters, Kauwe does not specifically disclose enrollment request information or comparing event eligibility. However, Graff discloses the following limitations:
the enrollment request comprising demographic information of the first user, user location information specifying a location of the first user, an event time specifying preferred event time by the first user, an event type specifying preferred event type by the first user, and skill level of the first user;[e.g. Graff discloses user profiles including demographics in at least [0085], [0106] and [0237], [0106] recites: “by selecting the user profile update option 406, the event attendee can enter relevant employment, demographic, information, etc. for the selected profile.” Graff discloses location information of the first user in at least [0110], [0114-0115] and [0237], [0115] recites: “As event attendees grant various levels of permission (e.g., provide position tracking for event attendee only, provide position tracking for designated friends or colleagues, provide position tracking for all events and locations, etc.) the position location of each event attendee will be tracked.” Graff discloses specifying preferred 
 by comparing the event location to the location of the first user, the SMRH:4818-3021-4372.3-2-Docket No.: 57BL-273436-US event time to the event time of the first user, the event type to the event type of the first user, and participation requirement to the skill level of the first user; [e.g. Graff discloses comparing event eligibility, [0108] recites: “The user profile for each event will allow the user to enter and store information regarding their specific goals and objectives for the event. Additionally, by entering key words into their user profile, event management mechanism 227 will be able to more efficiently tailor the event management to match   
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the interactive event-scheduling platform of Kauwe with the event management of Graff that focuses on customization of the event attendee experience in order to help attendees update and control their event schedule (Graff abstract) because the references are 
Regarding claims 2 and 12, Kauwe discloses:
The system of claim 1; the method of claim 11, further comprising receiving, via the event application, real- world location information specifying a real-world location of the second user.  [e.g. Kauwe [0008] discloses the event-scheduling platform, which collects and disseminates activity data based on user location anywhere at any time and bringing the activity information to other users via a myriad of sharing options to enhance an experience.]
Regarding claims 4 and 14, Kauwe discloses:
The system of claim 3; the method of claim 13, wherein the event location is determined by the real-world location of the second user. [e.g. Kauwe 0087 discloses location of multiple users and using location information from friends (i.e. second user) to locate activities.]   
Regarding claims 7 and 17, Kauwe discloses:
The system of claim 1; the method of claim 11, wherein the event type comprises one or more event categories.  [e.g. Kauwe [0047] discloses different categories and subcategories assigned to activities and events.]

The system of claim 1, wherein enrolling the first user comprises transmitting, via the event application, an enrollment notification to the first user. [e.g. Graff discloses an enrollment notification in the form of a push notification, [0115] recites: “As event attendees grant various levels of permission (e.g., provide position tracking for event attendee only, provide position tracking for designated friends or colleagues, provide position tracking for all events and locations, etc.) the position location of each event attendee will be tracked. Event attendees may "check in" at an activity by scanning a QR code or bar code located at an event venue such as a booth when prompted by a "push" notification or other method. Alternatively, the event attendee may configure their mobile device 290 to provide GPS or geocoding information to system 100”] 
It would have been obvious to one of ordinary skill in the art at the time of the invention to combine the interactive event-scheduling platform of Kauwe with the event management of Graff that focuses on customization of the event attendee experience in order to help attendees update and control their event schedule (Graff abstract) because the references are analogous since they both fall within Applicant's field of endeavor and are reasonably pertinent to the problem with which Applicant is concerned.

The system of claim 1; the method of claim 11, further comprising receiving, via the event application, real- world location information specifying a real-world location of the first user.  [e.g. Kauwe [0087] discloses location of multiple users and using location information from friends to locate activities.]   
Regarding claims 10 and 19, Kauwe discloses: 
The system of claim 9; the method of claim 18, further comprising determining, via the event application, participation of the first user by using the real-world location of the first user. [Kauwe [0114] discloses users attending activities based on current location provided by dynamic GPS locator or mobile location services.] 
 
 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANCIS Z SANTIAGO-MERCED whose telephone number is (571)270-5562.  The examiner can normally be reached on M-F 7am-4:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian M. Epstein can be reached on (571) 270-5389.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/FRANCIS Z. SANTIAGO MERCED/Examiner, Art Unit 3683                                                                                                                                                                                                        

/BRIAN M EPSTEIN/Supervisory Patent Examiner, Art Unit 3683